Citation Nr: 1745592	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for left lower extremity radiculopathy, as secondary to service-connected chronic lumbar strain.

4.  Entitlement to service connection for right lower extremity radiculopathy, as secondary to service-connected chronic lumbar strain.  

5.  Entitlement to an increased rating in excess of 10 percent for chronic lumbar strain with degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran had honorable active service in the U.S. Army from October 1994 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 

A Board hearing via videoconference was conducted in June 2016. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issue of service connection for sleep apnea is decided below. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

It is as likely as not that the Veteran's obstructive sleep apnea began in service.  




CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection are moot.  

Law and analysis

In this case the Veteran is seeking service connection for sleep apnea, which he asserts had its onset during his period of active service.  Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2016).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show the Veteran was seen with complaints of being chronically tired and awaking himself due to snoring.  

Post-service treatment records show the Veteran was diagnosed with obstructive sleep apnea via sleep study in May 2008.  

The Veteran was afforded a VA examination in March 2010.  The examiner noted the May 2008 diagnosis of sleep apnea and that the Veteran's daytime hypersomnolence resolved with a CPAP and that the Veteran's active medical record was silent for diagnosis or treatment of sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not caused by or a result of active military service.  

In an April 2013 addendum VA opinion, the examiner stated that "we cannot say that the Veteran 'definitely' did not have OSA in service. Although, it is less likely than not caused by service since he is developmentally structured for OSA."

Along with his lay statements and June 2016 testimony regarding his sleep apnea symptoms beginning in service, the Veteran submitted multiple lay statements by fellow servicemen attesting to his in-service snoring and difficulty breathing during sleep. 

Based on the foregoing, the Board finds that entitlement to service connection for OSA is warranted.  First, the Veteran has a current diagnosis of sleep apnea.  Second, there are in-service symptoms.  The Veteran is competent to identify such lay observable symptoms. See Jandreau, supra; Buchanan, supra.  The Board finds his lay statements are credible as they have been consistent throughout the claims process. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Third, the evidence supports a finding that the Veteran's sleep apnea had its onset during service.  Although the VA examiners provided negative opinions, the Board finds the opinions to lack a supporting rationale and are therefore, not binding.  Conversely, the Board finds the lay statements regarding the onset and continuity of his symptoms to be probative as to the etiology of his sleep apnea.  Therefore, with resolution of the doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  


ORDER

Service connection for sleep apnea is granted.  


REMAND

Remand is necessary to afford the Veteran VA examinations.  

Regarding the Veteran's claim for an increased rating for his lumbar strain, at the June 2016 Board hearing, the Veteran testified that the symptoms of his lumbar strain have worsened since his most recent VA examination in 2013.  Therefore, a new examination is warranted. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Additionally, the April 2013 VA examiner noted no evidence of radiculopathy but acknowledged that the Veteran had symptoms of radiculitis.  The Veteran submitted a June 2013 evaluation from his chiropractor in which the report stated that the Veteran has bilateral sciatica related to his lumbar spine disorder.  A February 2015 treatment record showed "lower extremity sensations intact."  In a May 2016 record, the Veteran's chiropractor noted that the Veteran had been treated for lower back pain with bilateral sciatica.  Service treatment records suggest evidence in support of this conclusion.  Given the conflicting evidence, upon remand, an examiner shall provide an opinion as to whether the Veteran has neurological disorders of the lower extremities secondary to his lumbar spine disorder at any point during the appeal, including sciatica and/or radiculopathies.  

Regarding the Veteran's claim of service connection for a left knee disorder, remand is necessary to afford the Veteran a VA examination. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  The Veteran has testified that his knee pain began in service and that he wore a knee brace in service.  Post-service treatment records show the Veteran complained of left knee pain with a history of surgery.  To date, the Veteran has not been afforded a VA examination regarding the etiology of his left knee disorder.  Therefore, remand is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Any relevant outstanding treatment records must be associated with the claims file.  This should include an attempt to obtain records of the reported left knee surgery to the extent not on file.  The Veteran's assistance in identifying and obtaining any treatment records should be solicited as needed.  All attempts to obtain records should be documented in the claims file.

In the following paragraphs examinations are requested.  It is possible that a single examiner may be appropriate for responding to the requests in those paragraphs.  That the matters are set out in separate paragraphs should not be taken to mean that separate examinations are required.

2.  Schedule the Veteran for an examination of his lumbar spine strain with degenerative joint disease by an appropriate VA examiner. The examiner must be provided access to the electronic claims folder. 

A detailed assessment of the Veteran's pertinent medical history, current complaints and clinical findings should be furnished. All orthopedic findings should be set out and ranges of motion shall be specified in degrees. 

The examiner must also note any periods of physician-prescribed bed rest due to incapacitating episodes.  

The examiner must specifically provide an opinion as to any neurological manifestations of the Veteran's lumbar spine disorder regarding his bilateral lower extremities.  If separate, associated neurological disorders are found, the examiner should detail all functional impairment due to the back pathology.  If there is other neurological disease/injury, unrelated to the low back pathology that is causing symptoms that should be noted.  All necessary tests and studies should be performed and all functional impairment should be set forth in detail. 

3.  Provide the Veteran with an appropriate examination to determine the etiology of his left knee disorder. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left knee disorder was caused or made worse by the Veteran's active service. 

4. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5. After taking any further development deemed appropriate, re-adjudicate the issues on appeal. If a benefit sought is not granted, provide the Veteran a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


